                 Case 2:19-cv-02376-CKD Document 27 Filed 01/27/21 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARLA K. LETELLIER, CSBN 234969
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8928
 7          Facsimile: (415) 744-0134
            E-Mail: Marla.Letellier@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                   )   Case No.: 2:19-cv-02376-CKD
     MARY SAMANTHA REECE,                            )
14                                                   )   STIPULATION & ORDER FOR
                     Plaintiff,                      )   VOLUNTARY REMAND PURSUANT TO
15                                                   )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
            vs.                                      )   AND TO ENTRY OF JUDGMENT
16                                                   )
     ANDREW SAUL, Commissioner of Social             )
17                                                   )
     Security,                                       )
18                                                   )
                                                     )
19                   Defendant.
20
21          The parties, through counsel, HEREBY STIPULATE, subject to the approval of the
22   Court, that the above entitled action shall be remanded to the Commissioner of Social Security
23   for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24          Upon remand, the Administrative Law Judge will be instructed to reevaluate the medical
25   evidence of record, reevaluate Plaintiff’s maximum residual functional capacity pursuant to the
26   relevant regulations, and take further action as appropriate to issue a new decision, including
27   taking additional evidence.
28
              Case 2:19-cv-02376-CKD Document 27 Filed 01/27/21 Page 2 of 2



 1                                                Respectfully submitted,
 2
     Dated: January 22, 2021                      McGREGOR W. SCOTT
 3                                                United States Attorney
                                                  DEBORAH LEE STACHEL
 4                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
 5
 6
                                          By      /s/ Marla K. Letellier
 7                                                MARLA K. LETELLIER
                                                  Special Assistant U.S. Attorney
 8
                                                  Attorneys for Defendant
 9
10   Dated: January 22, 2021                      /s/ Robert C. Weems*
                                                  (*as authorized via e-mail on Jan. 22, 2021)
11                                                ROBERT C. WEEMS
                                                  Attorney for Plaintiff
12
13
                                                 ORDER
14
            Based on the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
15
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for good cause shown,
16
     IT IS ORDERED that the above captioned action is remanded to the Commissioner of Social
17
     Security for further proceedings consistent with the terms of the Stipulation to Remand.
18
            The Clerk of the Court shall enter a final judgment in favor of Plaintiff, and against
19
     Defendant, vacating and reversing the final decision of the Commissioner.
20
21   Dated: January 26, 2021
                                                     _____________________________________
22                                                   CAROLYN K. DELANEY
23                                                   UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
